Citation Nr: 0637191	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-31 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
subcutaneous groin abscess/lesions.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The RO has indicated that the veteran served on active duty 
from April 1966 until May 1974. 

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a 
March 2003 rating decision of the VA Regional Office in New 
Orleans, Louisiana that granted service connection for 
residuals of subcutaneous groin abscess/lesions, rated zero 
percent disabling, effective from April 20, 2001.  

The veteran was afforded a personal hearing before the 
undersigned Veteran's Law Judge sitting at Gretna, Louisiana.  
The transcript is of record.  During the hearing, the issue 
of entitlement to a rating for skin inflammation affecting 
the entire body was raised.  The Board points out that, given 
the manner in which service connection was granted in 2003, 
the veteran is only service connected for abscess and/or 
lesions affecting the groin region.  Therefore, the matter 
pertaining to a generalized skin disorder is referred to the 
RO for clarification and appropriate consideration.

As the veteran is appealing the initial assignment of the 
disability rating for his service-connected skin disorder, 
the issue has been framed as shown on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119, 125- 126 
(1999).


REMAND

Review of the record discloses that the veteran has not been 
provided notice as required by the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)) with 
respect to the issue currently on appeal.  The VCAA and its 
implementing regulations require that VA provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran must therefore be given the required 
notice with respect to the issue on appeal.  Accordingly, the 
case must be remanded in order to comply with the statutory 
requirements of the VCAA.

The appellant and his representative contend that the 
service-connected skin disease has increased in severity and 
that the disability warrants a higher rating.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a veteran alleges that his service-connected 
disability has worsened since he was last examined, a new 
examination may be required to evaluate the current degree of 
impairment, particularly if there is no additional medical 
evidence which addresses the level of impairment of the 
disability since previous examination.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (a claimant is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  

In this case, the only record made available to the Board at 
the hearing or thereafter has been a temporary file that 
includes information and documents made a part of the record 
since a December 2002 examination.  The available file does 
not indicate that the veteran has been examined for VA 
compensation purposes within the past three years.  Given the 
veteran's recent report of ulceration of the abscess area 
with recurring problems with drainage, a VA dermatology 
examination is indicated.  

Additionally, the record reflects that the veteran receives 
VA outpatient treatment for multiple disabilities, including 
the service-connected skin disorder.  Clinical evidence dated 
as recently as September 2004 is of record.  Given the need 
to remand, any VA treatment or evaluation reports prepared 
since September 2004 should be requested and associated with 
the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005), the implementing 
regulations found at 38 C.F.R. § 3.159 
(2006), and any other legal precedent 
are fully complied with and satisfied.  
The appellant should specifically be 
told what is required to substantiate 
his claim for a rating in excess of 
zero percent for the service-connected 
skin disorder.  The RO must notify the 
appellant of the information and 
evidence needed to substantiate his 
claim, and of what part of such 
evidence he should obtain and what part 
the RO will attempt to obtain on his 
behalf, if any.  He should also be told 
to provide any evidence in his 
possession that is pertinent to the 
claim. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).

2.  After ascertaining from the veteran 
the facilities where he has sought 
treatment or evaluation, all pertinent 
VA records prepared since September 1, 
2004, should be requested and 
associated with the file.  As the RO 
undertakes this development it should 
also attempt to find the veteran's 
claims file(s).  If the claims file is 
not located, an attempt should be made 
to reconstruct the file with respect to 
information and evidence that may have 
been of record prior to the March 2003 
rating decision.  

3.  The veteran should also be 
scheduled for a special VA dermatology 
examination to ascertain the current 
status of the service-connected 
residuals of subcutaneous groin 
abscess/lesions.  All clinical findings 
should be reported in detail.  The 
claims file must be made available to 
the physician designated to examine the 
veteran.  The examiner should describe 
the manifestations of the veteran's 
service-connected skin disability in 
accordance with the pertinent rating 
criteria.  Specifically, he or she 
should state whether there is exudation 
or itching that is constant, or 
extensive lesions.  The examiner should 
also indicate whether there is 
ulceration or extensive exfoliation or 
crusting, or systemic or nervous 
manifestations, or pain due to 
scarring.  Any scarring should be 
measured and any functional loss due to 
scarring should be specifically noted.  
The examiner should also should state 
whether any systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs has been 
required for the condition during any 
12-month period since April 20, 2001, 
and if so, the duration of that 
therapy, if any.  

4.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issue on 
appeal.  If the benefit is not granted, 
the appellant should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  The RO's adjudication 
and the supplemental statement of the 
case should reflect application of both 
old and new rating criteria that have 
been in effect since the award of 
service connection.  38 C.F.R. § 4.118 
(2002); 38 C.F.R. § 4.118 (2006).  
Thereafter, the claims folder should be 
returned to the Board for further 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

